BUFFINGTON, Circuit Judge.
These cases present the question whether the Board of Tax Appeals erred in holding, as it did, that the racing stables of these taxpayers were operated as a “business,” or a “transaction entered into for profit,” within the meaning of the Revenue Acts of 1918 and 1921 (40 Stat. 1057, 42 Stat. 227). The Board of Tax Appeals held they were, and allowed reductions for losses thereby sustained. Thereupon the Commissioner took this appeal. The facts are not in dispute, and the warrant for the conclusions drawn therefrom by the *838Board are so fully and satisfactorily set forth in the record as to make a restatement by this court unnecessary.
Finding no error, judgment of the Tax Board is affirmed.